Per Curiam,
Admittedly no right of action against the bank was conferred upon the defendants by the mere presentation of the check for $201.54, and its refusal of payment. But the affidavit of defence alleges that the president of the bank substantially accepted it and promised to see it paid if the holder would retain it for a few days. We are clearly of opinion however that the act of May 18, 1881, P. L. 17, Purd. 188, pl. 2, applies to that aspect of the case and defeats any right of action. The act expressly declares that no person within this state shall be charged as an aeceeptor of a bill, draft, or order for the payment of money exceeding $20.00, unless his acceptance shall be in writing signed by himself or his lawful agent.
In Maginn v. Dollar Savings Bank, 131 Pa. 362, we held that the act of 1881 was a flat bar to a recovery upon a bank check which had been presented for payment and refused, and one of the officers had told the holder it would be payable in seven weeks, for the explicit reason that the check was not accepted in writing. That case covers every feature of this. In this case there was at most nothing but the verbal promise of the president of the bank. The cases of Saylor v. Bushong, 100 Pa. 23, and Chase v. Petroleum Bank, 66 Pa. 169, are inapplicable, as they were decided upon different facts. Moreover in both of these cases the transactions occurred before the act of 1881 was passed.
Judgment affirmed.